Slidell, C. J.
The defendant is sued as endorser of a note made by Robert A. Wilkinson. The note is dated at New Orleans. It also bears a second endorsement by Edward Ohapman, and was held at maturity by the bank of Louisiana.
This note was protested at New Orleans, and one ground of defence taken in argument here is, that demand of payment should have been made in Plaquemines, where it is said the maker lived at the maturity of the note.
The note is dated at New Orleans, and in the absence of proof that the holder at maturity knew that the residence of the maker was in Plaquemines, we think a protest in New Orleans was sufficient. The case does not appear to have been defended on this ground in the court below, and as the evidence stands, the plaintiff is entitled to the benefit of the presumption that the maker resides where the note is dated, and that he contemplated payment at that place. See 3 Kent. 97.
The good faith of the plaintiff has not been successfully impeached, and Chapman's ownership and plaintiff’s connection with the note, arose before its maturity. See also White v. R. A. Wilkinson, ante —.
Judgment affirmed, with costs.